Laughlin, J. (dissenting)
: I dissent as to the purchases of jewelry from the defendant Silverman constituting a usurious transaction.
Dowling, J. (dissenting):
I dissent from the affirmance of the judgment as to Brodie, Engel and Luria, on the ground that the transactions with them did not constitute loans, but sales of an interest in the estate, I also dissent from the affirmance of so much of the judgment as adjudges the purchases of jewelry from the. defendant Silverman to have been usurious transactions. _